NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 19, 2019
                              Decided February 25, 2019

                                        Before

                       DIANE P. WOOD, Chief Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 18-2008

UNITED STATES OF AMERICA,                      Appeal from the
     Plaintiff-Appellee,                       United States District Court for the
                                               Western District of Wisconsin.
      v.
                                               No. 14-cr-91-wmc-1
DOMINIC BOYLAND,
    Defendant-Appellant.                       William M. Conley,
                                               Judge.

                                      ORDER

       Dominic Boyland pleaded guilty to distributing crack cocaine, 21 U.S.C.
§ 841(a)(1), and was sentenced to 47 months in prison and 3 years of supervised release.
Boyland served his prison term. But in the first few weeks of supervised release, he
violated his conditions of release, and the probation office initiated revocation
proceedings. At the revocation hearing, the district judge found that he possessed and
used marijuana, stole gasoline, drove without a license, refused to enter a residential
reentry center, and failed to pay the $100 special assessment. Boyland did not contest
these facts.
No. 18-2008                                                                         Page 2

       After a lengthy exchange at the hearing, the judge deferred ruling and offered
Boyland the chance to complete a 90-day treatment program. But before a slot opened at
the treatment center, Boyland made threatening phone calls to his girlfriend and
became a suspect in a theft, so the judge revoked his supervised release. Based on a
Grade B violation (marijuana possession) and his criminal history category IV, the judge
calculated a Sentencing Guidelines range of 12 to 18 months in prison. See U.S.S.G.
§ 7B1.4. Emphasizing Boyland’s persistent “criminal thinking and criminal behavior,”
the judge imposed a sentence of 18 months in prison followed by 18 months of
supervised release. Boyland appealed, but his lawyer moves to withdraw, arguing that
the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).

       A defendant does not have a constitutional right to counsel when facing a
possible revocation of supervised release unless he has a serious claim that he did not
violate his conditions of release or a complex mitigation argument that would be hard
to present without counsel. See Gagnon v. Scarpelli, 411 U.S. 778, 790–91 (1973);
United States v. Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006). Boyland did not dispute
that he violated his conditions of release, nor did he propose a complex mitigation
argument. Thus, he had no right to counsel at his revocation hearing, and we are not
obligated to apply the Anders safeguards in ruling on counsel’s motion to withdraw.
See United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016).

        We apply the Anders standard here, however, as a matter of best practice.
See United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). Counsel’s brief is cursory,
but it nonetheless explains the nature of the case and addresses the potential issues that
this type of appeal might involve. Because counsel’s analysis appears adequate and
Boyland has not responded to counsel’s motion, see 7TH CIR. R. 51(b), we limit our
review to the subjects discussed by counsel, see United States v. Bey, 748 F.3d 774, 776
(7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       After noting that the “focus of [Boyland’s] desire to appeal relates to challenging
the reasonableness of the sentence,” counsel first considers whether Boyland could
challenge the judge’s calculation of the Guidelines range and correctly concludes that
doing so would be frivolous. Because Boyland’s prior cocaine conviction “exposed him
to a maximum of two years in prison,” the judge correctly classified the marijuana
possession as a Grade B violation. United States v. Trotter, 270 F.3d 1150, 1156 (7th Cir.
2001); 21 U.S.C. § 844(a); U.S.S.G. § 7B1.1(a)(2). And because Boyland’s criminal history
category is IV, the judge correctly calculated the Guidelines range of 12 to 18 months.
See U.S.S.G. § 7B1.4. The 18-month term of supervised release was also appropriate in
No. 18-2008                                                                        Page 3

view of the previous 3-year term of supervised release imposed for his cocaine
conviction and his new sentence.

       Second, counsel considers whether he could argue that Boyland’s within-
Guidelines sentence was substantively unreasonable. Counsel correctly concludes that
the record presents no grounds for rebutting the presumption of reasonableness.
See United States v. Jones, 774 F.3d 399, 404 (7th Cir. 2014). The judge thoroughly
considered the sentencing factors in 18 U.S.C. § 3553(a), though we have said that when
revocation is mandatory, a judge “need not consider the § 3553 factors in check-list
form[,] … [but] need only form an adequate statement of [the] reasons, consistent with
[§] 3553(a).” See Jones, 774 F.3d at 404. The judge reasoned that Boyland’s “uncontrolled
anger” and the threatening phone calls he made after he was given an opportunity to
enter a treatment program showed that Boyland was “stuck in criminal thinking and
criminal behavior.” A sentence at the high end of the Guidelines range, the judge
continued, would “send a message” to Boyland, protect the community, and promote
respect for the law. Given the judge’s ample explanation, it would be frivolous to argue
that the sentence was substantively unreasonable.

      We GRANT counsel’s motion to withdraw and DISMISS the appeal.